Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 11, 2020.
	Claims 1-14 are cancelled.
	Claims 15-25 are pending.
	Claims 21-25 are withdrawn from consideration as being directed to a non-elected invention.
	Claims 15-20 are under examination.

Election/Restrictions
	Applicant’s response to the Requirement for Restriction/Election mailed 10/09/2020 is acknowledged.
First restriction/election requirement: Applicant's election with traverse of Invention I, claims 15-20, in the reply filed on 01/11/2021 is acknowledged.  The traversal is on the ground(s) that “both Groups I and II relate to a platelet product comprising platelets, residual plasma and a storage medium including a synthetic component” and therefore the inventions are “sufficiently related” that there is no “serious burden” and it would be “more economical” to examine the inventions together.  See pages 1-2, joining paragraph of Application’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, as set forth in the Requirement for Restriction/Election (pages 2-3), only Invention II is directed to a “platelet product”, whereas Invention I is directed to an apparatus for making a platelet product. Furthermore, the platelet product made by the apparatus of Invention II is not necessarily the 
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2021.

Second restriction/election requirement: Applicant's election with traverse of species (1), a synthetic additive solution comprising sodium citrate, sodium acetate and sodium chloride, in the reply filed on 01/11/2021 is acknowledged.  The traversal is on the ground(s) that “Species 1-3 all relate to a synthetic additive solution for use in a platelet product” and therefore the species are 
The requirement is still deemed proper and is therefore made FINAL.
As set forth above, claims 23-25 are withdrawn from consideration.

	
Priority
	This application is a DIVISIONAL of U.S. Patent Application 13/974,973 filed August 23, 2013. Acknowledgement is made to Applicant’s claim to Domestic Benefit of U.S. Patent Application 13/974,973 filed August 23, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 26, 2018 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	With respect to Step 1, the claim is directed to an apparatus (for making a platelet product), which is a statutory category of invention. 
	With respect to Step 2A, prong one, the judicial exception, the claims are directed to a mental process (abstract idea), and thus directed to a judicial exception. Specifically, claim 15 recites a controller programmed to “determine an effective volume of combined storage medium required based on a targeted number of platelets”. 
	MPEP 2106.04(a)(2)(III) instructs:
The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). …
The courts have identified numerous product claims as reciting mental process-type abstract ideas, for instance the product claims to computer systems and computer-readable media in Versata Dev. Group. v. SAP Am., Inc., 793 F.3d 1306, 115 USPQ2d 1681 (Fed. Cir. 2015).

	MPEP 2106.04(a)(2)(III)(C) further instructs:
Claims can recite a mental process even if they are claimed as being performed on a computer. … 
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. … 
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental 

	Paragraph [00025] of the instant specification merely discloses: “The present disclosure is directed to methods and systems for collecting blood platelets or other blood component in a combined storage medium of residual plasma and a synthetic additive solution (AS). … the volume of the AS, on the other hand, is variable and may be determined and/or adjusted based on the targeted platelet yield to arrive at a volume of the combined storage medium that is effective for the storage of platelets for 5, 7, or even up to 9 days”. Prior to the effective filing date of the instantly claimed invention, Ringwald et al. “Washing platelets with new additive solutions: aspects on the in vitro quality after 48 hours of storage”, TRANSFUSION, Vol. 46, pages 236-243, 2006, relates a study on washing platelet (PLT) concentrates (PCs) with PLT additive solutions (PASs) for the purpose of storage (see Abstract). Ringwald discloses using an automated blood component collection system to collect a targeted 6 x 1011 platelets (PLTs) in 500 mL of plasma (page 237, col. 2, first paragraph). Ringwald further discloses washing the collected platelet concentrates (PCs) comprising a step of manually adding 200 mL of platelet additive solution (PAS) to the PCs (see page 238, col. 2, “Washing was performed according to the following procedure: The units were centrifuged at 2858 × g for 2 min at room temperature in a blood component centrifuge (Hettich Roto Silenta/RP, Hettich, Tuttlingen, Germany). Afterward, as much as possible of the supernatant was pressed in an empty bag with a manual hand press (Jouan XP 100, Astel, Ch. Gontier, France). After disconnection of the bag with the supernatant, 200 mL of the particular PAS was added. A second centrifugation step similar to the first one was performed. Again the supernatant was transferred in an empty bag, and 200 mL of the particular PAS was added”; emphasis added). Therefore, Ringwald necessarily performs the mental process (within the human mind) of 11 platelets (PLTs) would result in an effective volume of combined storage medium.
	Overall, the instant specification merely discloses the concept of determining an effective volume of combined storage medium required based on a targeted number of platelets at a high level of generality. The specification does not disclose particular rules or operations (computer-implemented or otherwise) to perform said concept. Ringwald demonstrates that the concept of determining an effective volume of combined storage medium required based on a targeted number of platelets was practiced as a mental process within the human mind prior to the effective filing date of the instantly claimed invention. The instant claims recite a system that performs said concept of determining an effective volume of combined storage medium required based on a targeted number of platelets with the exception that said concept is performed in a generic computer environment (e.g. a system comprising a “hardware apparatus”, “a programmable microprocessor driven controller including [programming] instructions”, etc.). Overall, there is nothing in the claims themselves that foreclose said concept from being performed by a human, mentally or with pen and paper. For these reasons, the instant claims are considered to recite a mental process to determine an effective volume of combined storage medium required based on a targeted number of platelets.
	With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application.
	The additional elements wherein a “programmable microprocessor driven controller including instructions” is programmed to perform the abstract idea (judicial exception) amounts to mere instructions to implement the judicial exception on a computer. Instructions merely to apply the abstract using a generic computer (e.g. “microprocessor”) does not render the abstract idea eligible. See MPEP 2106.05(f), first paragraph. Moreover, the claim merely recites the idea of 
	With respect to the hardware/physical elements (e.g. “reusable hardware apparatus”, “separation device”, “disposable processing circuit”, “rotatable element”, “source of a synthetic solution”, etc.), the claims invoke said elements (machinery) merely as tools to perform an existing process; i.e. the collection of platelet-rich plasma (see paragraphs [0003-0004] of the instant specification; see also Ringwald). The recited machinery are used in their ordinary capacity (e.g. processing biological fluid, separating whole blood components, etc.). Therefore, the claims invoke said machinery merely as tools to execute the abstract idea, and therefore the recitation is equivalent to the words “apply it”. See MPEP 2106.05(f), (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.
	The claim recites wherein the controller is programmed to “obtain platelets with a pre-determined volume of residual plasma remaining with said platelets”, the limitation is considered to 
	The claim recites wherein the controller is programmed to “combine said obtained platelets with a synthetic additive solution to arrive at said determined combined volume of residual plasma and synthetic additive solution”. While the claims recite adding synthetic additive solution to the obtained platelets to arrive at the desired effective volume of combined storage medium, the high level of generality of the recitation fails to provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. Namely, the claims do not place any meaningful limitations on the achieved platelet product (e.g. platelet concentration, ratio of residual plasma to synthetic solution, etc.) but rather broadly embraces any platelet product comprising residual plasma and synthetic additive solution. Furthermore, the recitation generically recites using a microprocessor-driven controller to “combine said obtained platelets with a synthetic additive solution”, and therefore embraces every mode of accomplishing the recited effect (i.e. an effective volume of combined storage medium). Thus, the claims merely state that the abstract idea should be applied to achieve a desired result. For these reasons the recitation is equivalent to the words “apply it”. See MPEP 2106.05(f), (3) The particularity or generality of the application of the judicial exception.
	With respect to Step 2B, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, 
	Ringwald et al. “Washing platelets with new additive solutions: aspects on the in vitro quality after 48 hours of storage”, TRANSFUSION, Vol. 46, pages 236-243, 2006, relates a study on washing platelet (PLT) concentrates (PCs) with PLT additive solutions (PASs) for the purpose of storage (see Abstract). Ringwald discloses using an automated blood component collection system to collect a targeted 6 x 1011 platelets (PLTs) in 500 mL of plasma (page 237, col. 2, first paragraph). Ringwald further discloses washing the collected platelet concentrates (PCs) comprising a step of manually adding 200 mL of platelet additive solution (PAS) to the PCs (see page 238, col. 2, “Washing was performed according to the following procedure: The units were centrifuged at 2858 × g for 2 min at room temperature in a blood component centrifuge (Hettich Roto Silenta/RP, Hettich, Tuttlingen, Germany). Afterward, as much as possible of the supernatant was pressed in an empty bag with a manual hand press (Jouan XP 100, Astel, Ch. Gontier, France). After disconnection of the bag with the supernatant, 200 mL of the particular PAS was added. A second centrifugation step similar to the first one was performed. Again the supernatant was transferred in an empty bag, and 200 mL of the particular PAS was added”; emphasis added).
U.S. Patent No. 6,582,349 to Cantu et al. (issued: 2003) discloses a blood-processing apparatus for the separation of blood components, including platelets (see Abstract; col. 1, lines 14-27). Figure 5 shows the fluid circuit of the device (compare to Figure 2 of the instant application) comprising elements such as flexible plastic tubing, plastic liquid source containers, and plastic collection containers (col. 4, lines 50-55; col. 7). See also col. 1, lines 17-20, “Conventional blood processing systems and methods use durable centrifuge equipment in association with single use, sterile processing chambers, typically made of plastic”. 

Cantu discloses that the apparatus comprises a controller for processing the biological fluid (see Figures 19-20; col. 9, lines 20-42; col. 10, lines 44-47). The ordinary artisan would have understood that the controller is necessarily driven by a microprocessor programmed with instructions to performer the operations of the apparatus. See MPEP 2144.01. 
Cantu discloses that the fluid circuit includes a processing chamber for receiving biological fluid and containers for the collection of blood components. See col. 1, lines 29-38; element 12 of Figure 1; Figure 5 (compare to Figure 2 of instant application), and Figure 17. See also claim 1.
	Thus, claims 15-20 are not patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a controller programmed to “determine an effective volume of combined storage medium required based on a targeted number of platelets”. 

Second, the claim recites that the determination of an effective volume of combined storage medium required is “based on a targeted number of platelets”.  The recitation is indefinite because it is unclear what number of platelets is “targeted” or for what purpose the number of platelets is “targeted”. Therefore, it would be unclear to the ordinary artisan what the “targeted” number(s) of platelets is/are encompassed by the instant claims.
For these reasons, the claim does not clearly set forth the metes and bounds of the patent protection desired.
Dependent claims 16-20 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 20 recites the limitation “said rotatable member”.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends Applicant amend claims 17 and 20 to depend on claim 16.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites the system of claim 15 further comprising a “source” of a synthetic additive solution. However, claim 15 already recites a hardware apparatus comprising a controller programmed to perform the step/operation of combining a platelet product with a synthetic additive solution (see element (c), iii). In other words, the controller of claim 15 is already programmed to transfer synthetic additive solution to a platelet product, and therefore the controller must be programmed to deliver the synthetic additive solution from a “source” to the platelet product. For these reasons, the “source” of the synthetic additive solution is necessarily present in the system of claim 15, and therefore claim 18 fails to further limit claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Note
The working example of the instant specification uses the Amicus Separator available from Fenwal Inc. of Lake Zurich (see paragraphs [00026, 00041]). WO 2012/151243 A2 to Belt et al. (published: November 2012) shares common Inventors and Assignee to the instant application. Page 1, lines 20-24, discloses the Amicus Separator available from Fenwal Inc. of Lake Zurich as a “well-known and exemplary centrifugal blood processing system” and that the functional aspects of the Amicus Separator are disclosed in U.S. Patent Nos. 6,312,607 to Brown et al. (issued: 2001) and 6,582,349 to Cantu et al. (issued: 2003). Figure 2 of the instant application is substantially identical to Figure 5 of U.S. Patent No. 6,582,349 to Cantu et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/151243 A2 to Belt et al. (published: November 2012).
Examiner’s Note: WO 2012/151243 A2 to Belt et al. (published: November 2012) shares common Applicants/Inventors to the instant application as well as Inventors/Applicants not of the instant application.
Regarding claim 15, Belt discloses an automated hardware apparatus (see Abstract; Figure 1) comprising a centrifuge system (i.e. a “separation device”) (page 1, lines 16-19) controlled by a micro-processor based controller comprising instructions to operate the centrifuge system and process biological fluid (page 5, lines 13-20).
Belt discloses that the centrifuge is associated with a single use (i.e. “disposable”), sterile fluid circuit comprising a processing chamber (for receiving biological fluid) and associated storage containers, fluid flow tubing and the like (page 1, lines 9-16; page 5, lines 21-30). Because the elements of the fluid circuit and processing chamber are disposable, it is the Examiner’s position that the ordinary artisan would have understood that the “hardware” of the apparatus is “reusable”. See MPEP 2144.01.
With respect to the limitation wherein the controller is programmed to “obtain platelets with a pre-determined volume of residual plasma remaining with said platelets”, Belt discloses that the 
Belt discloses combining the obtained platelet concentrate with platelet additive solution (i.e. “synthetic additive solution”) to arrive at an effective combined storage volume (see pages 6-7, joining paragraph; see also page 1, lines 5-6, “method and apparatus for the resuspension of a concentrated blood component for storage and/or transfusion”).
Belt discloses that the platelet additive solution is added to achieve a ratio of platelet additive solution to plasma of 65:35. Therefore, Belt necessarily performs the step/operation to “determine an effective volume of combined storage medium required based on a targeted number of platelets” because Belt had to determine the volume of platelet additive solution required to add to the volume of platelet rich plasma in order to arrive at a ratio of platelet additive solution to plasma of 65:35.
Regarding claim 16-17, Belt discloses that the separation device is a centrifuge to create a centrifugal field to separate platelets from other blood components (page 1, lines 9-19).
	Regarding claim 18, as set forth above under 35 U.S.C. 112(d), claim 18 fails to further limit claim 15. As set forth above, Belt discloses a step/operation of combining obtained platelets with a platelet additive solution (PAS) (i.e. “synthetic additive solution”). The ordinary artisan would have 
	Regarding claim 19, as set forth above under 35 U.S.C. 112(d), claim 19 fails to further limit claim 15. As set forth above, Belt discloses a step/operation of combining obtained platelets with a platelet additive solution (PAS) (i.e. “synthetic additive solution”). In other words, Belt discloses a step/operation of delivering a selected volume of said synthetic additive solution to concentrated platelets in said residual amount of plasma.
	Regarding claim 20, Belt discloses that the processing chamber is mounted on the centrifuge system (see Abstract).
	Belt discloses that the apparatus comprises a “processing container that has two separate processing chambers”, wherein concentrated red cells and platelet rich plasma (PRP) is separated in a “first separation chamber” and a platelet concentrate (PC) is collected in a “second centrifuge chamber” (pages 1-2, joining paragraph).
	Therefore, Belt teaches the limitations of claim 20 under the broadest reasonable interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,582,349 to Cantu et al. (issued: 2003); in view of Radwanski et al. “Apheresis Platelets Store Successfully with 10% Plasma in Reformulated PAS with Bicarbonate”, Journal of Clinical Apheresis 25:1-43 (2010), From: Abstracts from the American Society for Apheresis 31st Annual Meeting, May 26-29, 2010, New Orleans, Louisiana, of record in Applicant’s Patented Application 14/110,076; and as evidenced by WO 2012/151243 A2 to Belt et al. (published: November 2012). 
Regarding claim 15, Cantu discloses a blood-processing apparatus for the separation of blood components, including platelets (see Abstract; col. 1, lines 14-27).
Figure 5 shows the fluid circuit of the device (compare to Figure 2 of the instant application) comprising elements such as flexible plastic tubing, plastic liquid source containers, and plastic collection containers (col. 4, lines 50-55; col. 7). See also col. 1, lines 17-20, “Conventional blood processing systems and methods use durable centrifuge equipment in association with single use, sterile processing chambers, typically made of plastic”. Because the elements of the fluid circuit are plastic, it is the Examiner’s position that Cantu’s apparatus reads on a “reusable” hardware apparatus under the broadest reasonable interpretation. Similarly for these reasons, it is the Examiner’s position that Cantu’s fluid circuit reads on a “disposable” processing circuit under the broadest reasonable interpretation.
Cantu discloses that the apparatus comprises a centrifuge (i.e. “separation device”; compare to instant claims 16-17) for the separation of blood components (see cols. 3-4) and operated by a controller (col. 10, lines 44-47).
Cantu discloses that the apparatus comprises a controller for processing the biological fluid (see Figures 19-20; col. 9, lines 20-42; col. 10, lines 44-47). The ordinary artisan would have understood that the controller is necessarily driven by a microprocessor programmed with instructions to performer the operations of the apparatus. See MPEP 2144.01.

	WO 2012/151243 A2 to Belt et al. discloses (page 1, lines 20-24) that U.S. Patent No. 6,582,349 to Cantu et al. describes the functional aspects of the Amicus Separator available from Fenwal Inc. of Lake Zurich. Prior to the effective filing date of the instantly claimed invention, Radwanski is considered relevant prior art for using an Amicus Separator for the collection of platelets (see Methods, “Single platelet products were collected in 100 mL of plasma using the Amicus separator”). Radwanski discloses the steps of:
	obtaining platelets with a pre-determined volume of residual plasma remaining with said platelets (Methods, “Platelets were transferred to 600 mL transfer packs and centrifuged at 4200 g for 6 minutes at 22°C. Platelet-poor plasma (PPP) was expressed until the target residual plasma volume of 25 mL (10%) or 50 mL (20%) was reached”); and
	combining said obtained platelets with a synthetic additive solution to arrive at a determined combined volume of residual plasma and synthetic additive solution (Methods, “Concentrated platelets were brought up to 250 mL with Reformulated PAS [platelet additive solution] + 10 mM bicarbonate (pH = 7.6) or Reformulated PAS (pH = 7.4) to produce 10% and 20% plasma PCs [platelet concentrates], respectively”).
	With respect to a step to “determine an effective volume of combined storage medium required based on a targeted number of platelets”, Radwanski determined a combined storage medium of 250 mL to produce 10% and 20% plasma platelet concentrates (Methods, “Concentrated platelets were brought up to 250 mL with Reformulated PAS [platelet additive solution] + 10 mM bicarbonate (pH = 7.6) or Reformulated PAS (pH = 7.4) to produce 10% and 20% plasma PCs [platelet concentrates], respectively”). Examiner notes that the instant claims do not recite how the 
In the Methods section, Radwanski discloses using an Amicus Separator, a well-known automated blood-processing apparatus functionally described in U.S. Patent No. 6,582,349 to Cantu et al. However, following platelet collection, it is not clear to the Examiner which steps/operations disclosed in the Methods section of Radwanski were performed using the automated Amicus Separator system, as opposed to being manually performed. Nonetheless, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the automated blood-processing apparatus, as taught by Cantu, to be programmed to perform the steps/operations of 
obtaining platelets with a pre-determined volume of residual plasma remaining with said platelets;
determining an effective volume of combined storage medium required based on a targeted number of platelets; and
combining said obtained platelets with a synthetic additive solution to arrive at said determined combined volume of residual plasma and synthetic additive solution based on said targeted,
as taught by Radwanski, with a reasonable expectation of success because Radwanski at least performs said steps/operations manually and automating said steps/operations simply requires programming a controller to perform said steps/operations. Examiner notes that the instant claims 
	Regarding claim 16-17, Cantu disclose that the apparatus (Amicus Separator) comprises a centrifuge (see cols. 3-4) that generates a “centrifugal field” (col. 4, lines 15-20) in order to separate blood components (col. 1, lines 22-27; col. 11, lines 54-61; see also claim 7). Radwanski discloses using an Amicus Separator for the collection of platelets (see Methods).
	Regarding claim 18, as set forth above under 35 U.S.C. 112(d), claim 18 fails to further limit claim 15. Radwanski discloses a step/operation of combining obtained platelets with a platelet additive solution (PAS) (i.e. “synthetic additive solution”) (see Methods). The ordinary artisan would have understood that the PAS necessarily comprises a “source” from which the PAS transferred from and to the platelet product. See MPEP 2144.01.
	Regarding claim 19, as set forth above under 35 U.S.C. 112(d), claim 19 fails to further limit claim 15. Radwanski discloses a step/operation of combining obtained platelets with a platelet additive solution (PAS) (i.e. “synthetic additive solution”) (see Methods). In other words, Radwanski discloses a step/operation of delivering a selected volume of said synthetic additive solution to concentrated platelets in said residual amount of plasma.
	Regarding claim 20, Figure 2 of the instant application is substantially identical to Figure 5 of U.S. Patent No. 6,582,349 to Cantu et al. Cantu discloses that Figure 5 shows the “processing 
	Figure 3 of the instant application should a “dual chambered separator” (element 57) comprising two sub-chambers (elements 58-59) (see paragraph [00033]). Figure 4 of Cantu shows a similar feature of a chamber comprising two sub-chambers. Col. 4, lines 31-37, describes Figure 4 as the “processing container” comprising compartment 38 wherein whole blood is centrifugally separated and compartment 40 which carries liquid to counter-balance compartment 38. Col. 8, lines 51-64, discloses that compartment 38 comprising a “PRP [platelet-rich plasma] collection region” (element 76). Therefore, Cantu discloses a “processing chamber” comprising a “separation sub-chamber” and a “collection sub-chamber” under the broadest reasonable interpretation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633